Case 1:19-cv-07131-ALC Document 23 Filed 09/16/19 Pa¥é6DcciDNYy
DOCUMENT

ELECTRONICALLY FILED
DOCH#:

DATE FILED: 16[ 20/4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS,

Petitioner,
19-cv-7131 (ALC)
-against-
ORDER
FOX NEWS CHANNEL, LLC, ET AL.,

 

Respondents.

 

ANDREW L. CARTER, JR., United States District Judge:

The Status Conference currently scheduled for October 2, 2019 at 2:00 p.m. is hereby
ADJOURNED. The Parties are hereby ORDERED to appear, in person, for a Status
Conference in Courtroom 1306 at the Thurgood Marshall United States Courthouse, 40 Foley
Square, New York, NY, on October 10, 2019 at 3:00 p.m.

All pending deadlines to answer Plaintiffs Petition are hereby STAYED.

SO ORDERED.

Dated: September 16, 2019
New York, New York

   

ANDREW L.
United States District Judge

 
